Citation Nr: 0640223	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954 and from June 1956 to June 1960.  
This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
narcolepsy because new and material evidence had not been 
submitted.  

The veteran was scheduled for a May 2005 RO hearing but did 
not appear; his hearing request was considered withdrawn.  

The Board remanded the case to the RO for further development 
in June 2005; the case is once again before the Board for 
review.

The issue of entitlement to service connection for narcolepsy 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1985, the RO denied service connection for 
narcolepsy.

2.  Evidence received since the February 1985 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for narcolepsy.


CONCLUSION OF LAW

Evidence received subsequent to the February 1985 rating 
decision is new and material; a claim for service connection 
for narcolepsy is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a July 
2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA, in effect, asked the 
veteran to submit any evidence that pertains to his claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The July 2003 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the February 
1985 rating decision.  Although VA did not provide the 
veteran with adequate notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-181 
(U. S. Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date.  However, in 
the present case, the RO can address any such notice defects 
on remand.      

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  The evidence 
must be both new and material; if the evidence is new, but 
not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  

Evidence may be new and material where it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability, even if it does 
not warrant revision of a previous decision.  Hodge v. West, 
155 F.3d 1356 (1998).  If the Board determines that the 
evidence submitted is new and material, it must reopen the 
case and evaluate the appellant's claim in light of all the 
evidence.  Justus v. Principi, 3 Vet. App. at 512.

The RO previously considered and denied the veteran's claim 
for service connection for narcolepsy in an unappealed 
February 1985 rating decision.  In that decision, the RO 
denied the veteran's initial claim for service connection 
because there was no showing of aggravation of narcolepsy in 
service.  

The Board notes that service medical records show that the 
veteran was seen for sleep problems during his second period 
of service.  There was no indication of narcolepsy or related 
problems noted on his June 1956 induction examination.  In 
April 1959, the veteran was seen for trouble sleeping in 
class.  He was noted to go to bed at 2100 hours and that his 
rest was peaceful.  Physical examination was negative and the 
impression was fatigue.  He was prescribed Dexedrine tabs.  
He was seen again in May 1959 with problems of continuing 
drowsiness.  The veteran reported at that time that he had 
had this problem in high school.  He was referred for a 
psychiatric evaluation and the impression was psychological 
problem.  Subsequent psychiatric evaluation in June 1959 
revealed a "sort of passive-aggressive reaction".  It was 
noted that the veteran had the situation well in hand and 
that nothing was observed to indicate consideration or 
admission to the hospital nor separation from service.  On 
his June 1960 separation examination, the veteran noted that 
he was diagnosed with narcolepsy; it was noted on examination 
that the veteran had palpitations due to taking Dexedrine for 
narcolepsy.  A November 1984 VA treatment report shows that 
the veteran had sleep problems for which he was being 
evaluated for at that time, and indicates that the veteran 
reported being diagnosed with narcolepsy in 1960.  The 
veteran reported in a December 1984 statement that he was 
diagnosed as a narcoleptic in service. 

Evidence received subsequent to the February 1985 rating 
decision includes a June 2003 statement; October 2003 VA 
treatment report; and a March 1960 Special Court-Martial 
Order.  This evidence is new in that it had not been 
previously submitted.  

The veteran reported in the June 2003 statement in support of 
his claim, that he fell asleep while on duty in 1960, and had 
a court martial for the charges of sleeping on duty.  He 
reported that during the court martial, it was shown that he 
had a sleep disorder that caused him to fall asleep on duty; 
he was cleared of all charges.  

An October 2003 VA treatment report shows that the veteran 
has been diagnosed with narcolepsy.  His physician described 
a medical history as described as the veteran.  The veteran 
also reported that he was treated with medication for sleep 
problems while he was in service.   

A March 1960 Special Court-Martial Order shows that the 
veteran was charged of violation of the Uniform Code of 
Military Justice in January 1960 for being derelict in the 
performance of his duties in that he fell asleep on duty.  
The veteran was found to be not guilty on February 1960.  No 
other documentation was associated with the Order.  

The Board finds that the new evidence submitted is material 
in that it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (1998).  The 
veteran's June 2003 statement and the October 2003 VA 
treatment report show that the veteran may have been 
diagnosed with narcolepsy while he was in service.  The March 
1960 Special Court-Martial Order lends support to the 
credibility of the veteran's claims.    

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for narcolepsy.  However, as explained in 
the REMAND below, further development is necessary before the 
Board can address the merits of the veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for narcolepsy.


ORDER

The claim of entitlement to service connection for narcolepsy 
is reopened, and to this extent only, the appeal is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

As noted above, service medical records show that the veteran 
was seen for sleep problems during his second period of 
service.  There was no indication of narcolepsy or related 
problems noted on his June 1956 induction examination.  In 
April 1959, the veteran was seen for trouble sleeping in 
class.  He was noted to go to bed at 2100 hours and that his 
rest was peaceful.  Physical examination was negative and the 
impression was fatigue.  He was prescribed Dexedrine tabs.  
He was seen again in May 1959 with problems of continuing 
drowsiness.  The veteran reported at that time that he had 
had this problem in high school.  He was referred for a 
psychiatric evaluation and the impression was psychological 
problem.  Subsequent psychiatric evaluation in June 1959 
revealed a "sort of passive-aggressive reaction".  It was 
noted that the veteran had the situation well in hand and 
that nothing was observed to indicate consideration or 
admission to the hospital nor separation from service.  On 
his June 1960 separation examination, the veteran noted that 
he was diagnosed with narcolepsy; it was noted on examination 
that the veteran had palpitations due to taking Dexedrine for 
narcolepsy.  In order to give the veteran every consideration 
with respect to the present appeal, the veteran should be 
afforded a VA examination to determine the etiology of his 
currently diagnosed narcolepsy.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter on remand.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2. The veteran should be afforded a VA 
examination to determine whether any 
currently diagnosed narcolepsy was 
incurred in or aggravated by service.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should state whether it is at least as 
likely as not that narcolepsy was 
incurred in service.  If it is determined 
that narcolepsy existed prior to service, 
the examiner should indicate whether it 
is at least as likely as not that 
narcolepsy increased in severity during 
service, and if so, whether that increase 
in severity represented a chronic 
worsening verses a natural progression of 
the disability.  The examiner should 
provide a rationale for his opinion with 
references to the contemporaneous record 
where indicated.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


